Citation Nr: 1032826	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  09-01 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to a compensable evaluation for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from October 1953 to October 1973.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied the 
above claim.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In July 2009, a hearing was held before the undersigned Veterans 
Law Judge.  See 38 U.S.C.A. § 7107(c) (West 2002).

In September 2009, the Board remanded the case for further 
evidentiary development.


FINDING OF FACT

The Veteran's service-connected hemorrhoids are manifested by 
symptoms that are mild to moderate in severity.


CONCLUSION OF LAW

The criteria for a compensable evaluation for hemorrhoids have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321, 4.7, 4.114 Diagnostic Code 7336 (2009).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

The U.S. Court of Appeals for the Federal Circuit previously held 
that any error in VCAA notice was presumed prejudicial and must 
result in reversal unless VA showed that the error did not affect 
the essential fairness of the adjudication by demonstrating that 
the essential purpose of the notice was not frustrated.  See 
Sanders v. Nicholson, 487 F.3d 881, 889 (2007).  However, the 
U.S. Supreme Court recently reversed that decision based on a 
finding that the Federal Circuit's framework for harmless-error 
analysis was too rigid and placed an unreasonable evidentiary 
burden upon VA.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  The 
Supreme Court held that a mandatory presumption of prejudicial 
error in every instance of defective VCAA notice was 
inappropriate and that determinations concerning harmless error 
should be made on a case-by-case basis.  Id.  In addition, the 
Supreme Court rejected the Federal Circuit's reasoning, in part, 
because the Federal Circuit's framework required VA, not the 
claimant, to explain why the error was harmless, which is 
contrary to the general rule in non-criminal cases that the party 
that seeks to have a judgment set aside due to an erroneous 
ruling bears the burden of showing that prejudice resulted.  Id. 
at 1705-06.

With respect to the claim for increased rating, neither the 
Veteran nor his representative has identified any deficiency in 
notice which would compromise a fair adjudication of the claim.  
Nevertheless, the Board has considered whether the defective 
notice provided to the Veteran resulted in prejudicial error.

In this regard, the Board observes that, although the Supreme 
Court reversed the presumptive prejudice framework set forth in 
Sanders, it did not find fault with the analysis for determining 
whether a VCAA notice error affected the essential fairness of 
the adjudication.  Accordingly, where there is a defect in the 
content of VCAA notice, it may be established that such error did 
not affect the essential fairness of the adjudication by showing 
that the essential purpose of the notice was not frustrated.  See 
Sanders, 487 F.3d at 889.  Such a showing may be made by 
demonstrating, for example, (1) that the claimant had actual 
knowledge of what was necessary to substantiate the claim and 
that the claim was otherwise properly developed, (2) that a 
reasonable person could be expected to understand from the notice 
what was needed to substantiate the claim, or (3) that the 
benefit could not be awarded as a matter of law.  Id.; see also 
Vazquez-Flores, 2 Vet. App. at 46.  Actual knowledge may be 
established by statements or actions by the claimant or the 
claimant's representative demonstrating an awareness of what is 
necessary to substantiate his or her claim.  Id. at 48 (citing 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)).  Because 
reversal is warranted only if an error affects the essential 
fairness of the adjudication, consideration should also be given 
to whether the post-adjudicatory notice and opportunity to 
develop the case that was provided during the extensive 
administrative appellate proceedings leading to the final Board 
decision and final Agency adjudication of the claim served to 
render any pre-adjudicatory VCAA notice errors non-prejudicial.  
Id. at 46.

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by demonstrating a 
noticeable worsening or increase in severity of the disability 
and the effect that worsening has on employment (such as a 
specific measurement or test result), VA must provide at least 
general notice of that requirement.  VA must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased compensation.  
Id.

Recently, in the case of Vazquez-Flores v. Shinseki, No. 08- 7150 
(Fed. Cir. Sep. 4, 2009), the Federal Circuit Court held that 
"the notice described in 38 U.S.C. § 5103(a) need not be Veteran 
specific."  Similarly, "while a Veteran's 'daily life' evidence 
might in some cases lead to evidence of impairment in earning 
capacity, the statutory scheme does not require such evidence for 
proper claim adjudication."  Thus, the Federal Circuit held, 
"insofar as the notice described by the Veterans Court in 
Vazquez-Flores requires the VA to notify a Veteran of alternative 
diagnostic codes or potential "daily life" evidence, we vacate 
the judgments."

A letter satisfying the notice requirements under 38 C.F.R. § 
3.159(b)(1) was sent to the Veteran in October 2007, prior to the 
RO decision that denied the claim for increased rating in April 
2008.  The letter informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties for 
obtaining evidence.  He was also asked to submit evidence and/or 
information in his possession to the RO.  An additional letter, 
which met most of the requirements of Vazquez-Flores, was sent to 
the Veteran in September 2009.  This letter also advised the 
Veteran of the general bases for assigning increased ratings and 
effective dates.  

Further, in this case, the Veteran was provided with 
correspondence regarding what was needed to support his claim.  
Specifically, the October 2007 VCAA notice letter advised the 
Veteran that his statements and medical and employment records 
could be used to substantiate his claim, and the Veteran can 
reasonably be expected to have understood the applicable 
diagnostic codes provided in the December 2008 statement of the 
case, September 2009 correspondence, and July 2010 supplemental 
statement of the case.  Thus, given the October 2007, December 
2008, September 2009, and July 2010 VA correspondence, the 
Veteran is expected to have understood what was needed to support 
his claim.

Moreover, the Veteran demonstrated actual knowledge of what was 
needed to support his claim as reflected in his statements and 
correspondence.  Specifically, at the time of his Board hearing 
in July 2009, the Veteran testified how his internal hemorrhoids 
would periodically bleed when he was constipated (with straining) 
and prolonged sitting, and at the time of his VA examination in 
November 2009, the Veteran indicated that he would notice blood 
on the tissue at the rate of once a week. 

In summary, the Board submits that the above statements and 
evidence demonstrate the Veteran's knowledge of the need to be 
worse to support his claim, with particular emphasis on an 
adverse impact on his employment, and that any notice 
deficiencies in this matter do not affect the essential fairness 
of the adjudication.

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent post- service 
treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

The RO has obtained service, VA, and post-service military 
treatment records.  The Veteran was also afforded multiple VA 
examinations to support his increased rating claim, and neither 
the Veteran nor his representative has argued that the most 
recent VA examination is inadequate for rating purposes.  
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.

Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Entitlement to an Increased Rating

Background

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate DCs. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2009).

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the present 
level of disability is the primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  A more recent decision of the United 
States Court of Appeals for Veterans Claims (Court), however, has 
held that in determining the present level of a disability for 
any increased evaluation claim, the Board must consider whether 
the rating should be "staged."  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  In other words, where the evidence contains 
factual findings that demonstrate distinct time periods in which 
the service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course of 
the appeal, the assignment of a staged rating would be necessary.  
The relevant temporal focus for adjudicating the level of 
disability of an increased rating claim is from the time period 
one year before the claim was filed - so, here, October 2006, 
until VA makes a final decision on the claim.  See Hart, supra.  
See also 38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 
3.400(o)(2) (2009).

A 10 percent rating for hemorrhoids was reduced by a May 2007 
rating decision that was not appealed.  The Veteran filed the 
subject claim for a compensable rating in October 2007.  

VA treatment records from June 2006 reflect an assessment that 
included internal hemorrhoids.  At the time of an evaluation in 
December 2006, the Veteran noted that his hemorrhoids started in 
the early 60's "from constipation from long flights."  He 
denied that there was any effect on daily activities.  Bleeding 
reportedly occurred once a month on the toilet tissue.  There was 
currently no evidence of any fecal leakage, anemia, fissures, 
external hemorrhoids, or bleeding.  There was a small rectal tag 
at the 4 o'clock position that was nontender.  The diagnosis was 
hemorrhoids starting in the early 60's.  

In a statement, dated in October 2007, the Veteran's VA primary 
care physician noted that the Veteran possessed internal 
hemorrhoids based on digital rectal examination conducted at that 
time.

November 2007 VA examination revealed that the Veteran's 
complaints included anal itching and pain when he was 
constipated.  He indicated that he experienced occasional and 
slight leakage for which he did not need a pad.  He did, however, 
report having blood on the toilet tissue on a daily basis, and 
that he applied Preparation H on a daily basis.  He denied that 
there was any effect on his daily activities, and physical 
examination did not reveal evidence of fecal leakage, anemia, 
fissures, bleeding, or external or palpable internal hemorrhoids.  
The diagnosis was history of hemorrhoids.  

A VA treatment record from February 2009 reflects that the 
Veteran's problem list included internal hemorrhoids without 
mention of complication.  In April 2009, it was noted that the 
Veteran had a history of hemorrhoids with intermittent symptoms 
in the past, but none recently.  At the end of the month, it was 
noted that the Veteran experienced an episode of rectal bleeding.  
The differential diagnosis was diverticulitis versus atrivenous 
malformation (AVM) versus neoplasm.  An additional differential 
diagnosis was hemorrhoidal versus diverticular bleeding most 
likely, versus less likely recurrent bleeding colon polyp, AVM, 
angiodysplasia, etc.  It was also noted at this time that 
colonoscopy conducted in February 2006 revealed scattered 
diverticula, non-bleeding hemorrhoids, without polyps.  At this 
time, treatment included the placement of clips on diverticulum 
in the sigmoid colon.  A polyp was also removed with a cold 
snare.

Military hospital records from April 2009 reflect that the 
Veteran was admitted with an acute episode of gastrointestinal 
(GI) bleed.  A colonoscopy at this time revealed multiple 
diverticuli throughout the colon.  

May 2009 VA treatment records reflect further evaluation for 
status post GI bleeding and hospitalization.  

VA rectum and anus examination in November 2009 revealed that the 
examiner reviewed the Veteran's medical records and claims file.  
The Veteran reported that he bled once a week on toilet paper.  
He further noted that he had rectal bleeding in April 2009, at 
which time a colonoscopy reportedly revealed internal 
hemorrhoids.  Physical examination at this time indicated no 
fecal leakage, thrombosis of hemorrhoids, anemia, fissures, or 
bleeding.  While the examiner did not locate any internal 
hemorrhoids, there were three rectal tags.  The diagnosis was 
internal hemorrhoids not confirmed on this examination with no 
effect on daily activities.  In an addendum report dated 10 days 
later, the November 2009 examiner commented that he had only 
found three small rectal tags on examination and no fissures.  
There was also no external, thrombotic, irreducible, or excessive 
redundant tissue, and internal hemorrhoids could not be confirmed 
in digital rectal examination.  The diagnosis was blood on tissue 
once a week more likely than not due to small hemorrhoid not seen 
on examination without secondary anemia or fissures.  


Analysis

The record reflects that the Veteran's hemorrhoids are evaluated 
under 38 C.F.R. § 4.114, Diagnostic Code 7336.  Under Diagnostic 
Code 7336, mild or moderate (external or internal) hemorrhoids 
are noncompensable.  A 10 percent rating requires evidence of 
large or thrombotic hemorrhoids that are irreducible, with 
excessive redundant tissue and evidence of frequent recurrences.  
Hemorrhoids with persistent bleeding and secondary anemia, or 
with fissures warrant a 20 percent rating.  The Board has 
determined that the criteria that relate to disability associated 
with the anus and rectum found in 38 C.F.R. § 4.114, Diagnostic 
Codes 7332 to 7335 (2007), are not for application as there is no 
medical evidence relating disability of the anus and rectum to 
the Veteran's service-connected hemorrhoids.  

Accordingly, the Board concludes that the only schedular criteria 
that would permit the assignment of a higher rating for this 
disability would be those found in Diagnostic Code 7336.  In this 
regard, turning first to the criteria for a 10 percent rating, 
while there is some evidence of a small internal hemorrhoid that 
results in some blood on toilet tissue on either a daily basis 
(as reported in 2007) or once a week (as reported in 2009), the 
Veteran's hemorrhoids have at no point been noted as thrombotic 
and/or irreducible, and there has never been a finding of 
redundant tissue.  Consequently, the Board finds that the 
evidence is against entitlement to a 10 percent rating under 
Diagnostic Code 7336 at any time during the relevant time frame 
on appeal.

Turning next to the issue of entitlement to the highest rating 
under Diagnostic Code 7336 of 20 percent, although the Board will 
concede that the record arguably reflects bleeding of sufficient 
frequency to be considered persistent (the Board will also give 
the veteran the benefit of the doubt that hemorrhoids are the 
cause of the periodic bleeding), at no time has there been a 
finding of secondary anemia or fissures.  In fact, examiners have 
consistently noted that there were no fissures or anemia.  Thus, 
the Board must find that the evidence is also against entitlement 
to a 20 percent rating under Diagnostic Code 7336.

Therefore, in summary, considering the criteria necessary for a 
compensable rating under Diagnostic Code 7336, the Board finds 
that the Veteran's hemorrhoids have been mild to moderate in 
severity, and that a preponderance of the evidence is against a 
finding that the veteran's intermittent bleeding in connection 
with his hemorrhoids constitutes evidence of large or thrombotic 
hemorrhoids that are irreducible, with excessive redundant tissue 
and evidence of frequent recurrences required for a 10 percent 
evaluation or the type of persistent bleeding and secondary 
anemia, or fissures warranted for a 20 percent rating.

In addition, the Board would point out that the rating schedule 
represents as far as practicable, the average impairment of 
earning capacity.  Ratings will generally be based on average 
impairment.  38 C.F.R. § 3.321(a), (b) (2009).  To afford justice 
in exceptional situations, an extraschedular rating can be 
provided.  38 C.F.R. § 3.321(b).  The Court clarified the 
analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  See Thun v. Peake, 22 
Vet. App. 111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
disability are inadequate.  Second, if the schedular rating does 
not contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating schedule 
is inadequate to evaluate a Veteran's disability picture and that 
picture has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an 
extraschedular rating.

The Veteran's symptoms associated with his service-connected 
hemorrhoids cause some intermittent bleeding on toilet paper with 
constipation or prolonged sitting, without any effect on daily 
activities.  Such impairment is contemplated by the applicable 
rating criteria.  The rating criteria reasonably describe the 
Veteran's disability.  Referral for consideration of an 
extraschedular rating is, therefore, not warranted.







ORDER

Entitlement to a compensable evaluation for hemorrhoids is 
denied.  




____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


